 



Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
CONFIDENTIAL
AMENDMENT NO. 4 TO DEVELOPMENT, LICENSE
AND COMMERCIALIZATION AGREEMENT
IDENIX PHARMACEUTICALS, INC.
IDENIX (CAYMAN) LIMITED
NOVARTIS PHARMA AG

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4 TO DEVELOPMENT, LICENSE
AND COMMERCIALIZATION AGREEMENT
     This Amendment No. 4 (“Amendment No. 4”) to the Development, License and
Commercialization Agreement is made as of 28 September 2007 (“Amendment Signing
Date”) between Idenix Pharmaceuticals, Inc. of 60 Hampshire Street, Cambridge,
Massachusetts 02139, USA (“Idenix U.S.”), Idenix (Cayman) Limited c/o Walkers
SPV Limited, Walker House, Mary Street, George Town, Grand Cayman, Cayman
Islands (“Idenix Cayman” and, together with Idenix U.S., “Idenix”), and Novartis
Pharma AG of Forum 1, Novartis Campus, 4056 Basel, Switzerland (“Novartis”).
INTRODUCTION
     Novartis and Idenix are parties to the Development, License and
Commercialization Agreement made as of May 8, 2003, as amended by Amendment
No. 1 dated as of April 30, 2004, Amendment No. 2 dated as of December 21, 2004,
and Amendment No. 3 dated as of February 27, 2006 (as so amended, the “Prior
Agreement”, and as amended by this Amendment No. 4, the “Agreement”).
     Novartis and Idenix now revise certain terms and conditions of the
Agreement to give effect to the Parties’ agreement that Novartis will take over
control of Development, Commercialization and Manufacture of the LdT Product and
related matters, on a worldwide basis from the Amendment Effective Date.
     Novartis and Idenix will also enter into a Transition Services Agreement
(“Transition Agreement”) on the Amendment Effective Date to provide Transition
Services (as defined in the Transition Agreement) to Novartis, to facilitate the
efficient and successful transition of the full control of the Development and
Commercialization of the LdT Product from Idenix to Novartis.
     IN CONSIDERATION of the mutual covenants in this Amendment No. 4, Idenix
and Novartis agree:
     1. Definitions. Unless otherwise defined or amended by the terms of this
Amendment No. 4 (including the attached Exhibits), all initial capitalized
defined terms used have the meanings as defined in the Agreement. In addition,
for purposes of this Amendment No. 4, the Parties agree to the following
additional definitions:
     “Amendment Effective Date”. Amendment Effective Date shall mean 1
October 2007.
     “Transferring Agreements”. Transferring Agreements shall mean the
agreements between Idenix and Third Parties so referred to in Exhibit V and any
other agreements Novartis agrees in writing to have assigned to it.
     “Assumed Liabilities”. Assumed Liabilities shall mean liabilities and
obligations in accordance with the terms of assignment of the Transferring
Agreements and, if applicable, To Be Decided Agreements, assigned to Novartis,
to the extent that the liabilities and obligations arise after their respective
effective dates of assignment to Novartis, Novartis’ obligations under Section
2(d) and (e), and Novartis’ share of Committed Arrangements and Accounts
Receivables to be paid by Novartis under Section 7.

2



--------------------------------------------------------------------------------



 



     “Committed Arrangements”. Committed Arrangements shall mean commitments
with respect to activities, events or other commitments agreed to between the
Parties to be undertaken before the Amendment Signing Date, where costs and
expenses are governed by and are to be shared in accordance with the Prior
Agreement, including those activities, events and other commitments.
     “Rejected Agreements” shall mean all the agreements between Idenix and
Third Parties relating to LdT Product other than the Transferring Agreements or
To Be Decided Agreements, including those so referred to in Exhibit V.
     “Retained Liabilities” shall mean obligations and liabilities under the
Transferring Agreements, To Be Decided Agreements, Rejected Agreements or
otherwise arising from agreements between Idenix and Third Parties with respect
to the LdT Product arising before the Amendment Effective Date that are not
Assumed Liabilities.
     “To Be Decided Agreements”. To Be Decided Agreements shall mean the
agreements between Idenix and Third Parties so referred to in Exhibit V, which
Novartis will decide whether or not it requires assignment of, after the
Amendment Effective Date.
     2. Transfer.
     (a) As of the Amendment Effective Date, the Prior Agreement is amended by
including Exhibit T to give effect to the Parties’ agreement that Novartis will
take over control of Development, Commercialization and Manufacture of the LdT
Product and related matters, on a worldwide basis from the Amendment Effective
Date. The provisions of Exhibit T apply solely to the LdT Product. The Agreement
otherwise remains in effect for Products other than the LdT Product. In
addition, all provisions of the Agreement not amended by Exhibit T remain in
effect also with respect to the LdT Product.
     (b) Other than the Assumed Liabilities, Novartis and its Affiliates do not
assume or agree to undertake to pay, satisfy, discharge or perform, and will not
be deemed (i) by entering into this Amendment No. 4 or any document consequent
upon this Amendment No. 4, or (ii) by consummation of transactions contemplated
by this Amendment No. 4, to have assumed, or to have agreed to pay, satisfy,
discharge or perform, any liability, obligation, indebtedness or tax of Idenix
or its Affiliates, or in any other way relating to the LdT Product, except as
set out in this Amendment 4.
     (c) Subject only to Section 2(d) and (e), notwithstanding any provision to
the contrary in this Amendment No. 4, Idenix and its Affiliates will remain
liable for all Retained Liabilities.
     (d) In respect of the Terminated Agreements identified in (c) (i) to
(iii) of the Introduction to Exhibit T, the Parties agree that all amounts that
were due and owing between the Parties in respect of Section 5.3(a) of the
Supply Agreement are settled in full and final on payment by Novartis to Idenix
within [**] days after the Amendment Effective Date of an amount equivalent to
[**] percent ([**]%) of the Net Sales for the Novartis Territory (as defined in
the Prior Agreement) for the period between the date of the First Commercial
Sale of the LdT Product and the Amendment Effective Date. Upon payment of such
amount in accordance with this Section, Novartis will not owe Idenix any
additional amount for Net Sales in the Novartis Territory prior the Amendment
Effective Date and each Party will waive any claim that a different calculation
should be made to determine the payment from Novartis to Idenix under
Section 5.3(a) of the Supply Agreement.
     (e) Each Party and its respective Affiliates remain liable for obligations
and liabilities (including indemnities) on a GAAP / IFRS accrual basis:

3



--------------------------------------------------------------------------------



 



     (i) in accordance with the terms of the Prior Agreement and the Terminated
Agreements (as defined in Exhibit T) arising before the Amendment Effective
Date, even if claims are made after the Amendment Effective Date; and
     (ii) pursuant to the Agreement, on or after the Amendment Effective Date.
     3. Employees.
     (a) To facilitate the efficient and successful transition of full control
to Novartis of Development and Commercialization of the LdT Product and related
matters, Idenix will use Commercially Reasonable Efforts to retain the employees
Idenix would have terminated on the Amendment Effective Date to provide
Transition Services to Novartis, if their names are specified in the Transition
Agreement to provide Transition Services (“Transition Employee”).
     (b) Novartis or its Affiliates may interview and enter into discussions
with the Transition Employees and Idenix sales representatives in Germany
regarding employment with Novartis or its Affiliates. Novartis and its
Affiliates are under no obligation to enter into arrangements with any of those
persons, but may do so. Should agreement be reached between Novartis or its
Affiliates and any of those persons to enter into employment agreements with
Novartis or its Affiliates at any time within [**] of the Amendment Effective
Date, (“Transferred Employees”), Idenix agrees that those persons will, by this
Amendment No.4, be released from all non-compete and similar obligations that
they would otherwise be bound to Idenix, for the purpose of their employment
with Novartis or its Affiliates, and the Parties will use Commercially
Reasonable Efforts to facilitate the new arrangements being put in place and
taking effect expediently and amicably.
     (c) As between the Parties, Novartis and its Affiliates will be responsible
for each Transferred Employee with respect to all costs from the commencement
date of the employment agreement between the Transferred Employee and Novartis
or its Affiliates.
     (d) In respect of each Transition Employee, other than a Transferred
Employee, Idenix will make payment and use Commercially Reasonable Efforts to
obtain releases for these employees in accordance with the Transition Agreement.
In respect of any other employees of Idenix, Idenix will be free to determine
retention or termination of the employee, and retains all liability in respect
of the employee.
     (e) For all Idenix employees involved in the Development, Commercialization
or Manufacture of the LdT Product before the Amendment Effective Date in any
Major EU Country:
     (i) Idenix will use Commercially Reasonable Effort to agree to the
termination of employment with the employee by payment of a severance payment
equivalent to [**] salary (including any required notice period pursuant to
local/country regulation) of that employee as at the Amendment Effective Date
(except for the employees on probation pursuant to applicable country
laws/regulations before the Amendment Effective Date), in full and final
settlement for all payments (including salaries, taxes due to be paid by the
relevant employer, other periodic outgoings with respect to their employment,
damages, awards, claims and other costs or expenses) due from his/her employment
or the termination of employment (including, as regards the non-compliance with
any applicable employment or labour laws or regulations, whether or not arising
under or pursuant to the Acquired Rights Directive (77/187/EEC), as amended by
Directive 98/50EC and consolidated in 2001/23/EC), or however otherwise
arising). The agreement documenting the termination or severance settlement used
will be agreed with Novartis, such agreement not to be unreasonably withheld.
Without limiting the above, the agreement will contain a waiver of any claims
the employee may have against the Idenix Affiliate and the Novartis Affiliate
(whether through the Acquired

4



--------------------------------------------------------------------------------



 



Rights Directive or otherwise), and refer to the Novartis Affiliate (both the
above as requested by the Novartis Affiliate), and use Commercially Reasonable
Efforts to comply with Law.
     (ii) Idenix will indemnify Novartis in respect of each employee who does
not accept settlement under subsection (i) and claims to have become an employee
of Novartis by operation of Law or claims employee benefits from Novartis, and
will pay Novartis, and Idenix’ sole liability is limited to Idenix’ payment of,
an amount equivalent to [**] salary of that employee as at the Amendment
Effective Date within [**] days after Idenix receives an invoice for the above.
     (iii) As between the Parties, Novartis and its Affiliates will be liable
for any claims made by the employees referred to under subsection (ii) arising
against Novartis or its Affilaites due to the transactions contemplated under
this Amendment No. 4 and the Transition Agreement, provided that Idenix has made
the payment in accordance with that subsection and excluding any claims arising
from acts or omissions of Idenix before the Amendment Effective Date with
respect to those employees.
     4. Transfer of Development and Commercialization Material.
     On the Amendment Effective Date, or as part of the Transition Services,
Idenix will deliver to Novartis all Development and Commercialization materials
listed in the Schedules to the Transition Agreement and Idenix will transfer
ownership and assigns all its copyright in the above materials to Novartis by
this Amendment No. 4.
     5. Transferring Agreements, To Be Decided Agreements and Rejected
Agreements.
     (a) Within [**] days following the Amendment Signing Date (and after as
necessary), Novartis and Idenix will use Commercially Reasonable Efforts:
     (i) to assign the Transferring Agreements from Idenix to Novartis (or its
designated Affiliate), including all rights, obligations and liabilities arising
after the Amendment Effective Date; and
     (ii) to review and assess the To Be Decided Agreements, and Idenix and
Novartis will work together in good faith to determine whether any To Be Decided
Agreements should be terminated, assigned to Novartis or remain with Idenix and
to resolve all related issues.
In the above, except in respect of Development Expenses referred to in clause
7.3 of the Transition Agreement, (A) Idenix will remain responsible and liable
for any obligations or liabilities that arose before the effective date of
assignment of the Transferring Agreements, and all obligations or liabilities
from any Transferring Agreement that requires the other party’s consent which
consent is not forthcoming on terms acceptable to Novartis; and (B) Novartis
will not be obligated to accept an assignment of any To Be Decided Agreements.
Novartis will pay the continuing costs invoiced after Amendment Effective Date
for services and materials provided by Third Parties in respect of the LdT
Product after the Amendment Effective Date in accordance with of the To Be
Decided Agreements, for the period of [**] days from the Amendment Effective
Date (or to the earlier or later date on which Novartis notifies Idenix that it
does not require assignment of the particular a To Be Decided Agreement). Any
costs incurred with respect to the assignment to Novartis or its Affiliates of
any Transferring Agreements or To Be Decided Agreements, any other related
costs, or termination or cancellation costs or penalties will be borne by
Idenix.
     (b) Idenix will remain solely liable for all obligations and liabilities,
and have sole control over the continuation, or termination or cancellation of
the Rejected Agreements, including all continuing costs until expiry or
termination, and all termination or cancellation costs and penalties if

5



--------------------------------------------------------------------------------



 



any agreements with it are not assigned to Novartis. In respect of [**], this
Section applies after transition of distribution operations under Section 8 is
completed and Novartis sends its notice under Section 8(h)(viii).
     6. Pre-payments/On-going payments.
     (a) The Parties agree that unless specifically provided for to the contrary
in this Amendment No. 4, the following principles apply. All obligations and
liabilities in connection with the Development, Commercialization and
Manufacture of the LdT Product:
(i) accruing up to the Amendment Effective Date will be determined according to
the Prior Agreement; and
(ii) accruing after the Amendment Effective Date will be borne by Novartis.
     (b) Each Party will:
(i) bear its share of all Development, Commercialization and Manufacturing costs
and expenses with respect to Committed Arrangements for the LdT Product in
accordance with the Prior Agreement, committed to up to the Amendment Effective
Date;
(ii) make payments (or part of payments) for the Committed Arrangements for the
LdT Product in accordance with the Prior Agreement that the Parties in good
faith determine are accrued before the Amendment Effective Date even if
activities, events or matters with respect to these commitments take place after
that date;
(iii) (except as provided in sub-section (c)) not seek reimbursement and not be
reimbursed for payment for the Committed Arrangements, even if the activity,
event or matter for which it has paid or contributed to before the Amendment
Effective Date, take place after that date.
     (c) Idenix will repay to Novartis on the Amendment Effective Date all
Development costs charged to and paid by Novartis to Idenix that have not been
incurred by Idenix before that date.
     7. Accounts Receivables.
     (a) For Section 7, 7A and 8,
     “Accounts Receivable” means each amount owing to Idenix from a debtor at
close of business on the Amendment Effective Date for the supply of LdT Product
in the US Territory before that date, documented in a list agreed between the
Parties before the Amendment Effective Date to be assigned under this Section 7.
     “Net Accounts Receivable” means Idenix’ Accounts Receivable trial balance
listed in its books at the close of business on that day, less an amount agreed
by the parties related to chargebacks, write-downs, returns provisions and
Rebates associated with those receivables.
     “NPC” means Novartis’ Affiliate, Novartis Pharmaceuticals Corporation.
     “Rebates” means all US state and federal Medicaid credits, chargebacks,
utilization based or other rebates, reimbursements, refunds, discounts,
allowances, and similar payments to wholesalers and other distributors, buying
groups, insurers, other institutions and patients related to the LdT Product.

6



--------------------------------------------------------------------------------



 



     (b) As of the Amendment Effective Date, Novartis’ Affiliate, NPC will buy
the Idenix’ existing Accounts Receivable, for a price equal to the value of its
Net Accounts Receivable.
     (c) NPC will pay Idenix for the Account Receivables it buys from Idenix
[**] days after the Amendment Effective Date (or [**] days after the end of the
month immediately following where the Account Receivable payment date if payment
is not due by the above date).
     (d) NPC will have full right to collect the Accounts Receivable and to send
letters to the debtors notifying them that NPC is the owner of the Accounts
Receivable and payment for the Accounts Receivable should be sent to NPC in
place of Idenix.
     (e) Idenix will reimburse NPC for each receivable (or portion of
receivable) bought that NPC cannot collect or realize for any reason. Upon
reimbursement, Idenix will reacquire all rights to the reimbursed uncollected
Accounts Receivable balances.
     (f) NPC will process all Rebate payments and Ldt Product Returns as of
Amendment Effecive Date. However:

  (i)   where payment of aggregate Rebates by NPC for any period relating to a
LdT Product launch date and ending with the third calender quarter of 2007
differs from the total Rebates assumed by NPC on the Amendment Effective Date,
or     (ii)   where payment of aggregate returns by NPC for the specific lots
identified in the list agreed between the Parties differ from the total returns
provisions assumed by NPC on the Amendment Effective Date,

     then Idenix will reimburse NPC for the shortfall and NPC will reimburse
Idenix for excess payment.
     7A. Interim Invoicing
     (a) For Section 7A,
“Invoicing Transfer Date” means [**] or another date NPC’s systems are able to
take over invoicing of customers.
“Sales” means sales of LdT Product realised by Idenix on NPC’s account from the
Amendment Effective Date to the Invoicing Transfer Date.
     (b) To facilitate smooth transitioning of invoicing, until the Invoicing
Transfer Date, Idenix will make Sales and invoice customers for the Sales.
     (c) On the Invoicing Transfer Date, Idenix will issue a credit note to NPC
for the Sales and transfer to NPC outstanding accounts receivables for the
Sales. If Idenix receives payments for the Sales from customers, Idenix will
account to NPC for the receipts.
     (d) Idenix will also provide NPC with all product marketing reporting data
NPC requires by SKU for the Sales.
     8. Inventory and Continued Distribution
     (a) For Section 8,

7



--------------------------------------------------------------------------------



 



“Commercial Inventory Transfer Date” means [**] or another date agreed between
the Parties.
“Defective” in respect of LdT Product, includes, without limitation damaged,
contaminated, has deteriorated or has an out of date expiration date as
determined by Novartis’ policies.
“Inventory” means:
(i) good and saleable LdT Product in bulk and final packaged form owned by
Idenix and in Idenix’ possession or control at the facilities of [**], or at the
Warehouse, to be established in accordance with the stocktake and procedures
under this Section 8 (“Commercial Inventory”); and
(ii) clinical trial materials (LdT Product and comparator) in bulk, primary and
final packaged form (“Clinical Inventory”).
     “Inventory Notice” means the written notice given by Idenix to NPC under
section 8(d).
     “Warehouse” means the warehouse of [**].
     (b) NPC will buy Idenix’ Inventory ascertained as follows. For Commercial
Inventory that is at the Warehouse, Idenix will direct the inventory to be
shipped to the address/es specified by NPC, and NPC will determine the quantity
and ascribe the value upon receipt, in accordance with this Section 8. For
Commercial Inventory at Novartis’ Affiliate’s premises, NPC will determine the
quantity and ascribe the value in accordance with this Section 8 at the opening
of business on the Amendment Effective Date. For Clinical Inventory, Idenix will
deliver the inventory to NPC on the Amendment Effective Date and NPC will pay
[**] for this inventory.
     (c) The Parties will create a list of all inventory noting the expiration
date of each item, and excluding from the list each item that has an expiration
date of less than [**] months from the Amendment Effective Date, and each item
that is Defective.
     (d) Subject to subsection (c), the price of the Commercial Invetory will be
calculated based on the following quantities and price as at [**]:

                  Minimum         Commercial Inventory type   expiration date  
Quantity   Price
[**]
  [**]   [**]   US$ [**]
 
           
[**]
  [**]   [**]   US$ [**]

and pro-rated for actual quantity received by NPC.
     (e) Idenix will provide NPC with:

  (i)   written confirmation that all Inventory included in the notice has been
warehoused by Idenix U.S. and its Affiliates in accordance with Law;     (ii)  
all other documents required by Law to enable use and/or sale of the Inventory
by NPC; and

8



--------------------------------------------------------------------------------



 



  (iii)   a written notice specifying the total price of the Inventory
calculated in accordance with this Section 8.

     (f) Subject to subsection (f), where NPC agrees with the Inventory Notice,
NPC will pay Idenix the total price stated in the Inventory Notice within [**]
days of receipt of delivery of the Inventory to the address/es specified by NPC,
at which time title in the Inventory will pass to NPC. Where NPC does not agree,
Article 13.6 of the Agreement will apply.
     (g) NPC will use Commercially Reasonable Efforts to sell the Inventory (but
will be under no obligation to sell Idenix’ Inventory before its own inventory).
NPC will invoice Idenix for Inventory that cannot be sold or that are returned
by customers because they are Defective and the total price of the Inventory
will be deemed reduced by that amount. NPC will invoice Idenix by way of charge
back for the Defective Inventory, and Idenix will pay NPC the amount of the
charge back within [**] days of receipt of delivery of the charge back invoice.
     (h) Idenix will destroy, in accordance with all applicable Laws, any
inventory of Product under Idenix’s possession or control that is not bought by
NPC (or sold to Third Parties by agreement with Novartis) under this Section 8
as promptly as practicable.
     (i) To enable continuity of distribution operations between the Amendment
Effective Date and the Commercial Inventory Transfer Date:
(i) Idenix will continue to book sales of Inventory shipped from [**] and record
related Rebates (as defined in Section 7 above) ;
(ii) Idenix will transfer to NPC Net Sales less the purchase price paid by
Idenix under the Commercial Manufacturing Agreement identified in (c)(ii) of the
Introduction to Exhibit T, and Rebates, for sales in subsection (i), between the
Amendment Effective Date and the Commercial Inventory Transfer Date ;
(iii) NPC will buy the additional Net Accounts Receivable (as defined in
Section 7) which arise from sales between the Amendment Effective Date and the
Commercial Inventory Transfer Date in accordance with Section 7;
(iv) NPC and Idenix will co-operate with each other and each will issue its own
notice to all its customers, notifying them that the TYZEKA® will be supplied by
NPC the Commercial Inventory Transfer Date, unless the parties agree another
date;
(v) immediately after Idenix’ announcement under Section 15, Idenix will give
notice to and make arrangements with [**] for most of the Inventory to be
shipped to NPC (as directed by NPC) at the address/es specified by NPC;
(vi) NPC will log in Inventory received and perform QA/QC validations to enable
the Inventory shipped to NPC;
(vii) the procedure in subsection (f) will apply for Inventory found to be
Defective under subsection(h)(vi); and
(viii) Once NPC is on line and ready to ship Inventory, NPC and Idenix will send
a second notice to all customers confirming the above change in subsection
(iii), and notify [**] to stop all further distribution and ship all remaining
Inventory to NPC at the address/es specified by NPC.
     9. Idenix Representations. Idenix represents and warrants to Novartis that
as of (a) the Amendment Signing Date, and (b) the Amendment Effective Date, that
it and its Affiliates are not

9



--------------------------------------------------------------------------------



 



aware of any actual, planned or threatened Third Party claim (other than
standard accounts payable / receivable and similar obligations incurred in the
ordinary course of business), legal or administrative proceedings, arising in
connection with or related to the Commercialization, Development or
Manufacturing of the LdT Product under the Agreement, any Assigned Agreement or
Third Party Agreement, or any act or omission occurring on or before (i) the
Amendment Signing Date, or (ii) the Amendment Effective Date (as the case may
be), that may give rise to any of the above.
     10. Idenix Indemnities. Subject to Section 2(e), in addition to the
indemnity continuing after the Amendment Effective Date under Section 11.5 of
the Agreement, Idenix will defend, indemnify and hold harmless Novartis and its
Affiliates and their respective directors, officers, employees and agents, at
Idenix’ cost and expense, from and against all liability, loss, damage, cost,
fees and expenses (including reasonable legal fees and expenses) arising out of:
     (a) any breach by Idenix or its Affiliates of its obligations,
representations and warranties included in Amendment No. 4;
     (b) any claim, legal or administrative proceeding, brought by an individual
who was a director, officer, employee, or contractor of Idenix or its Affiliates
on or before the Amendment Signing Date, relating to any act or omission by
Idenix or its Affiliates before the date on which s/he becomes a director,
officer, employee, or contractor of Novartis or its Affiliate (subject to the
limitation on claims arising due to the transfer of employees by operation of
law in accordance with Section 3(e)) (“Retained Employee Liability”); or
     (c) any Retained Liabilities.
     11. Novartis Indemnities. Subject to Section 2(e), in addition to the
indemnity continuing after the Amendment Effective Date under Section 11.5 of
the Agreement, Novartis will defend, indemnify and hold harmless Idenix and its
Affiliates and their respective directors, officers, employees and agents, at
Novartis’ cost and expense, from and against all liability loss, damage, cost,
fees and expenses (including reasonable legal fees and expenses) arising out of:
     (a) any breach by Novartis or its Affiliates of its obligations included in
Amendment No. 4;
     (b) any claim, legal or administrative proceeding, brought by an individual
who was a director, officer, employee, or contractor of Idenix or its Affiliates
on or before the Amendment Signing Date, relating to any act or omission by
Novartis or its Affiliates on or after the date on which s/he becomes a
director, officer, employee, or contractor of Novartis or its Affiliate, other
than any Retained Employee Liabilities or incurred under Section 3 above; or
     (c) any Assumed Liabilities.
     12. Reservations. The representations, warranties and indemnities in 9, 10
and 11 above do not in any way limit the force or effect of the representations,
warranties, covenants and indemnities that continue to have application to the
LdT Product and generally pursuant to the Agreement. The procedures in
Section 11.5(c) of the Agreement will apply with respect to the indemnities in
Sections 10 and 11 above.
     13. Idenix Restrictions. Except as required by Law, as authorized by this
Amendment No. 4, or at Novartis’ request or with its prior approval, Idenix will
not, after the Amendment Effective Date, carry out any act (including
communication with Regulatory Authority or third party), enter into any
agreement or incur any expense, in connection with Development,
Commercialization or Manufacture of the LdT Product, and will refer to Novartis
all enquiries by Third Parties, including by any Regulatory Authority.

10



--------------------------------------------------------------------------------



 



     14. Further Acts. Each Party covenants and agrees, without the necessity of
any further consideration, to execute, acknowledge and deliver all other
documents (in form and content reasonably satisfactory to the other Party) and
to take any other action as may be reasonably necessary to carry out the intent
and purposes of this Amendment No.4, and will do so promptly.
     15. Announcements. A Party may disclose the terms of this Amendment No. 4
only if that Party reasonably determines, based on advice from its counsel, that
it is required to make the disclosure by applicable law, regulation or legal
process, including without limitation by the rules or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or similar regulatory agency in a
country other than the U. S. or of any stock exchange or NASDAQ (“Authority”).
The Parties will cooperate with each other to ensure the disclosing Party
discloses only those terms of this Amendment No. 4 as the disclosing Party
reasonably determines, based on advice from its counsel, are required by
applicable law, regulation or legal process to be disclosed. Each Party will
deliver to the other Party promptly any written correspondence received by it or
its representatives from the SEC, and advise the other Party promptly of any
other material communication between it or its representatives with the SEC,
with respect to any confidential treatment request with respect to this
Amendment No. 4. Where a Party determines that it must publicly file this
Amendment No. 4 with the Authority, that Party will (i) initially, file a
redacted copy of this Amendment No. 4 in the form of Exhibit X (“Redacted
Amendment No. 4”); (ii) request, and use Commercially Reasonable Efforts to
obtain, confidential treatment of all terms redacted from such Redacted
Amendment No. 4, provided that the specific redaction is permitted by Law or the
applicable rules and regulations of the Authority’s, (iii) permit the other
Party to review and approve such initial request for confidential treatment and
any subsequent correspondence at least [**] days (or fewer, if necessary to
comply with Law) before its submission to the SEC, and (iv) promptly deliver to
the other Party any written correspondence received by it or its representatives
from the SEC with respect to the confidential treatment request and promptly
advise the other Party of any other material communications between it or its
representatives with SEC with respect to such confidential treatment request.
     16. Status. This Amendment No. 4 amends and supplements the Agreement.
Except as otherwise provided for in this Amendment No. 4, the Agreement remains
unaffected and in full force and effect. This Amendment No. 4 is deemed
incorporated into and becomes part of the Agreement, and is subject to the terms
of the Agreement except as here amended.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

11



--------------------------------------------------------------------------------



 



EXECUTION Idenix and Novartis execute this Amendment No. 4 by their authorized
representatives, as of the date first written above.

            IDENIX PHARMACEUTICALS, INC.
      By:   /s/ Jean-Pierre Sommadossi        Name:   Jean-Pierre Sommadossi   
    Title:   CEO        IDENIX (CAYMAN) LIMITED
      By:   /s/ John Weidenbruch        Name:   John Weidenbruch        Title:  
Director        NOVARTIS PHARMA AG
      By:   /s/ Thomas Ebeling        Name:   T. Ebeling        Title  CEO     
        By:   /s/ Robert Pelzer         Name:   R. Pelzer        Title:  
General Counsel     

12



--------------------------------------------------------------------------------



 



EXHIBIT T
Amendment No. 4 Novartis Worldwide Development, Commercialization and
Manufacture of LdT
Product and related matters
     As of the Amendment Effective Date, the Prior Agreement is amended in
accordance with the Terms and Conditions of this Exhibit T solely with respect
to the LdT Product to give effect to the Parties’ intention that Novartis will
take over control of the Development, Commercialization and Manufacture of the
LdT Product and related matters on a worldwide basis.
Introduction
     This Introduction provides an overview of the changes intended by the
Parties with respect to the LdT Product included in this Exhibit T is set out
below:
     (a) Idenix and Novartis terminate Co-Commercialization for the US Territory
and the Major EU Countries and Novartis takes over control of Development,
Manufacture and Commercialization worldwide, and books sales.
     (b) Novartis pays Idenix royalties for the US Territory, the Major EU
Countries and the Rest of World Territory.
     (c) Idenix and Novartis terminate:
     (i) the Supply Agreement;
     (ii) the Commercial Manufacturing Agreement between Novartis and Idenix US
for the supply of the LdT Product for the US Territory dated June 22, 2006;
     (iii) [**];
     (iv) the Pharmacovigilance Agreement effective April 30, 2004 (which was
Amendment No. 1 to the Prior Agreement); and
     (v) [**],
     ((i) — (v) together, the “Terminated Agreements”).
     (d) Idenix grants to Novartis a license to Manufacture worldwide.
     (e) The Joint Operations Committee, the Joint Manufacturing Committee and
the Joint Country Commercialization Committees are eliminated.
     (f) Novartis has a casting vote at the Joint Steering Committee and all
Joint Sub-Committees.
     (g) Idenix transfers to Novartis the Registration Filings (including NDAs
and INDs) and Regulatory Approval for the US Territory.
     (h) Novartis takes over control of Registration Filings (including NDAs,
INDs and CTAs), Regulatory Approvals, and related matters worldwide, including
ongoing clinical trials.
     (i) Idenix transfers to Novartis the Idenix solely-owned LdT Product Patent
Rights (as defined below) worldwide to Novartis.
     (j) Idenix transfers to Novartis or its Affiliate the trademark TYZEKA in
the US Territory and all its interest in the TYZEKA domain names.
     (k) Novartis may sublicense to its Affiliates or Third Parties its rights
under the Agreement without Idenix’ consent unless sublicensing Novartis’ entire
rights to the LdT Product under this Agreement.
     (l) Novartis bears all prospective costs for the Development, Manufacture
and Commercialization the LdT Product.
     This Introduction is intended only to be an aid to understanding Exhibit T
and shall not itself be deemed to amend the Prior Agreement.
Terms and Conditions
     Exhibit T sets out changes to the Agreement applicable to the LdT Product
only, and has no application to or impact on the Agreement other than solely in
connection with the LdT Product.

13



--------------------------------------------------------------------------------



 



Exhibit T does not amend the Prior Agreement with respect to any Product other
than the LdT Product or any Drug Candidate other than LdT. All other provisions
of the Agreement that have application to the LdT Product remain unaltered by
Amendment No. 4.
     Idenix and Novartis hereby terminate the Terminated Agreements; provided
that the provisions of Section 12.5(a) (“Effect of Termination”) (but not
12.5(b), (c) and (d)) of the Supply Agreement, and Section 16.2 of the
Commercial Manufacturing Agreement shall survive termination.
ARTICLE 1
DEFINITIONS
     1.1 Amended Definitions. The following defined terms in Article 1 of the
Agreement are deleted and replaced by the following:
“Country Term”. Country Term shall mean, on a Product-by-Product and a
country-by-country basis for each country in the Territory, the period
commencing on the relevant Selection Date and ending on the latest of (a) the
latest date on which the Manufacture, use, offer for sale, sale or importation
of such Product in such country is Covered by a Valid Claim of Idenix Patent
Rights or Collaboration Patent Rights, (b) the twentieth (20th) anniversary of
the First Commercial Sale of such Product in such country, and (c) the
termination of the applicable Market Exclusivity Period, or ending on such later
date as the Parties may agree pursuant to Section 12.2, provided that for the
purpose of this definition of “Country Term”, LdT Product Patent Rights assigned
to Novartis under or pursuant to this Amendment No. 4 shall be deemed Idenix
Patent Rights.
“Lead Regulatory Party”. Lead Regulatory Party shall mean Novartis with respect
to the LdT Product.
“Market Exclusivity Period”. Market Exclusivity Period shall mean, with respect
to the LdT Product in each country, that period of time during which (a) a Party
has the exclusive legal right, whether by means of a Valid Claim in a Patent
Right or through other rights granted by a governmental authority in such
country (each Patent Right containing such claim or each such other right, a
“Market Exclusivity Right”), to market, price and sell the LdT Product in such
country, and (b) no generic equivalent of the LdT Product is marketed in such
country by any person other than Novartis or its Affiliates.
“Novartis Territory” Novartis Territory shall mean worldwide.
“Product Trademark[s]”. Product Trademark[s] shall mean TYZEKA and SEBIVO and
any other trademarks and service marks determined by Novartis for use in
connection with the distribution, marketing, promotion and sale of the LdT
Product in the Territory and/or accompanying logos, trade dress and/or indicia
of origin; provided that Product Trademarks shall not, without Idenix’ prior
written consent, contain the word “Idenix” or any confusingly similar word
(inventory and Development and Commercialization materials acquired from Idenix
containing reference to Idenix at the time of transfer excepted).
     1.2 Additional Definitions. The following defined terms are added to the
list in Article 1 for purposes of this Exhibit T:
“Commercialization Report”. Commercialization Report shall mean a quarterly
report, by Region, that provides the following “dashboard” information:
     (i) Monthly sales;
     (ii) Market share by evolution;
     (iii) for the US Region:

14



--------------------------------------------------------------------------------



 



  •   Factory TYZEKA sales;     •   TYZEKA sales objective;     •   % TYZEKA
sales to objective;     •   TYZEKA new prescriptions (new Rx);     •   TYZEKA
total prescriptions (total Rx);     •   Prescription (TRx) forecasted demand vs
actual TRx;     •   Revenue market share for TYZEKA and HBV competitors;     •  
Prescription Market Share for TYZEKA and HBV competitors; and

(iv) for each of the Major EU Countries:

  •   Third Party SEBIVO sales;     •   SEBIVO sales objective;     •   % sales
to objective;     •   Revenue market share for SEBIVO and HBV competitors;     •
  Units or prescription market share for SEBIVO and HBV competitors.

    “Consolidated Net Sales Report”. Consolidated Net Sales Report shall mean a
consolidated report setting forth, for the LdT Product, the aggregate Net Sales
by Region and the exchange rate used to calculate the US dollar equivalent (or
the sales in local currency).       “LdT Product Patent Rights” means those
Idenix LdT Product Patent Rights identified in Exhibit Y, Z or AA where Idenix
is the patent owner, co-owner or licensee, including For the avoidance of doubt,
pediatric exclusivity terms.       “Ongoing Clinical Trials”. Ongoing Clinical
Trials shall mean the clinical trials for the LdT Product being conducted by
Idenix as of the Amendment Effective Date listed in Exhibit W.       “Region”.
Region shall mean each of the following: the US Territory, the Major EU
Countries together as one region and the Rest of the World Territory.      
“Rest of World Territory”. Rest of World Territory shall mean all countries and
territories outside of the US Territory and Major EU Countries.

     1.3 Removed Definitions. The following defined terms in Article 1 of the
Agreement are deleted:
     “Co-Brands” or “Co-Branding”
     “Co-Branding Country”
     “Co-Commercialization Country”
     “Co-Commercialization Provisions”
     “Co-Market” or “Co-Marketing”
     “Co-Marketing Country”
     “Co-Promote” or “Co-Promotion”
     “Co-Promotion Country”
     “Consolidated Co-Commercialization Budget”
     “Consolidated Co-Commercialization Plan”
     “Consolidated Net Sales and Expenses Report”
     “Country Co-Commercialization Budget”
     “Country Co-Commercialization Plan”
     “Country Co-Promotion Report”
     “Detail” or “Detailing”
     “Development Budget”
     “Development Expenses”
     “Development Plan”
     “Joint Country Commercialization Committee”
     “Joint Manufacturing Committee”

15



--------------------------------------------------------------------------------



 



     “Joint Operation Committee”
     “Lead Commercialization Party”
     “PDE”
     “Promotion Expenses”
     “Supply Agreement”
     Any remaining references to the above deleted Definitions in the Agreement
regarding or in connection with the LdT Product are deleted also to give effect
to the Parties’ agreement that Novartis takes over control of Development,
Commercialization and Manufacture of the LdT Product and related matters.
ARTICLE 2
MANAGEMENT OF COLLABORATION
     2.1 General. The references to the “Supply Agreement” are deleted. The last
sentence of Section 2.1 is deleted and replaced by:
To achieve this and other objectives, the Parties desire to provide for (a)
worldwide Development of the LdT Product by Novartis and (b) Manufacture and
Commercialization of the LdT Product by Novartis in the Novartis Territory.
     2.3 Committees.
     (a) Joint Steering Committee. Section 2.3(a) shall be read subject to the
following:
For all matters in connection with LdT Product, the role of the Joint Steering
Committee is limited to the actions set out in Section 2.3 (a) (ii), (vii) and
(xi) of the Agreement. For this purpose, Novartis shall provide the JSC with the
Commercialization Report and a high-level update of its Development in the
Novartis Territory of the LdT Product every [**] months, unless otherwise
agreed. Novartis shall also provide appropriate updates on LdT Product launches
and challenges faced. In addition, the JSC shall, promptly after Idenix’ request
if Idenix is concerned that Novartis is not complying with its obligations in
Section 2.1, meet face-to-face to discuss Idenix’ concerns. Subject to the terms
and conditions of this Agreement, Novartis shall have full control over
Development, Manufacture and Commercialization of the LdT Product and, to the
extent the JSC shall decide any matter related to these areas, Novartis shall
have a casting vote.
     (b) Joint Operations Committee. Section 2.3 (b) is deleted and any
provisions referring to a decision or approval of the JOC shall be deemed
references to a decision or approval of Novartis, subject to the terms and
conditions of this Agreement.
     (c) Joint Manufacturing Committee. Section 2.3 (c) is deleted and any
provisions referring to a decision or approval of the JMC shall be deemed
references to a decision or approval of Novartis, subject to the terms and
conditions of this Agreement.
     (d) Joint Country Commercialization Committee. Section 2.3 (d) is deleted
and any provisions referring to a decision or approval of the JCCC shall be
deemed references to a decision or approval of Novartis.
ARTICLE 4
DEVELOPMENT OF PRODUCTS

16



--------------------------------------------------------------------------------



 



     4.2 Development Plan. Section 4.2 is deleted.
     4.3 Development Budget. Section 4.3 is deleted.
     4.4 Development Responsibilities. Section 4.4 is deleted and replaced by:
     4.4 Development Responsibilities. Novartis shall use Commercially
Reasonable Efforts to carry out Development activities in respect of the LdT
Product and to conduct the work in material compliance with all applicable Laws,
including, without limitation, Good Practices and export and import control
laws. During the [**] day period following the Amendment Effective Date, Idenix
and Novartis shall cooperate to transfer to Novartis the Ongoing Clinical
Trials, including all related clinical, technical and other relevant reports,
records, data, information and materials.
     4.6 Global Harmonized Clinical Trials. Section 4.6 is deleted and replaced
by:
     4.6. Global Harmonized Clinical Trials. Novartis shall use Commercially
Reasonable Efforts to design and conduct Clinical Trials with respect to LdT and
the LdT Product in accordance with the Global Harmonized Clinical Trial
Guidelines.
     4.7 Regulatory Filings and Approvals. Sections 4.7 (a), (b) and (c) are
deleted and replaced by the Sections set out below. Sections 4.7 (d), (e),
(f) and (g) are amended as set out below.
     4.7 Regulatory Filings and Approvals.
     (a) Novartis Territory. In respect of the LdT Product, Novartis shall be
the Lead Regulatory Party for the Novartis Territory, and shall own all
Registration Filings (including NDAs, INDs and CTAs) and Regulatory Approvals
with respect to the LdT Product in the Novartis Territory. Idenix shall not
utilize the data contained in any Registration Filing with any Regulatory
Authority without Novartis’ prior written consent.
     (b) U.S. Territory. Idenix shall use Commercially Reasonable Efforts within
[**] days of the Amendment Effective Date to transfer and assign to Novartis the
Registration Filings (including NDAs and INDs) and Regulatory Approval of the
LdT Product in the U.S. Territory, and deliver to Novartis the registration
certificate, correspondence and complete regulatory file, including all
clinical, technical and other relevant reports, records, data, information and
materials.
     (c) Assistance. Throughout the Term, Idenix shall provide to the Regulatory
Authorities and Novartis all information and assistance to maintain the
Registration Filings (including supplements, variations and line extensions)
from time to time. The Parties shall consider in good faith appropriate payment
to Idenix for time and expense where significant assistance is requested of
Idenix.
     (d) Regulatory Coordination. Upon the transfer of the Registration Filings
(including NDAs and INDs) and the transfer of the Regulatory Approval of the LdT
Product in the U.S. Territory to Novartis, the second sentences in Section 4.7
(d) (i) and (ii) shall be deleted automatically.
     (e) Regulatory Meetings. The second sentence in Section 4.7 (e) is deleted.
     (f) Review of Correspondence. Section 4.7 (f) is deleted.
     (g) Review of Lead Regulatory Party Appointments. Section 4.7 (g) is
deleted.

17



--------------------------------------------------------------------------------



 



     (i) Pharmacovigilance and Safety Data Exchange. Sections 4.7 (i) (i) and
(ii) are deleted and replaced by:
     (i) Pharmacovigilance and Safety Data Exchange.
          (i) Novartis shall be responsible for pharmacovigilance and adverse
events reporting with respect to the LdT Product and Idenix shall not
communicate with any Regulatory Authority on these issues except at Novartis’
request or with its prior approval, or as required by Law.
          (ii) Idenix shall promptly notify Novartis of all material information
coming into its possession during the Term concerning side effects, injury,
toxicity or sensitivity reactions, including non-trivial unexpected increased
incidence and severity thereof, associated with commercial or clinical uses,
studies, investigations or tests with the LdT Product (animal or human),
throughout the world, whether or not determined to be attributable to the LdT
Product (“Adverse Reaction Reports”). Idenix and its Affiliates shall assist
Novartis and its Affiliates by promptly obtaining any follow-up information to
the initial report from the reporter as reasonably requested by Novartis or its
Affiliate.
          4.8 Manufacturing Capability Development. Section 4.8 is deleted.
ARTICLE 5
PRODUCT COMMERCIALIZATION
     5.1 Supply of Product. Section 5.1 is deleted and replaced by:
     5.1 Manufacture and Supply of LdT Product.
     (a) The Supply Agreement with respect to LdT Product shall be terminated as
of the Amendment Effective Date.
     (b) Novartis, its Affiliates or contractors shall manufacture and supply
the complete requirements of the LdT Product in the Novartis Territory, in
material compliance with all applicable Laws, including, without limitation,
Good Practices and export and import control laws.
     (c) Novartis shall bear all costs to manufacture the LdT Product.
     5.2 — 19 Co-Commercialization Countries. The following Sections are deleted
in their entirety and replaced by Sections 5.5, 5.10, 5.11, 5.12, 5.18 and 5.19
set out below:
     5.2 Commercialization of Products in Co-Marketing Countries.
     5.3 Commercialization of Products in Co-Commercialization Countries.
     5.4 Co-Commercialization Plans.
     5.5 Distribution and Sale of Product.
     5.6 Field Forces.
     5.7 Detailing.
     5.8 Training.
     5.9 Promotion Materials.
     5.10 Promotional Claims/Compliance.
     5.11 Reporting of Net Sales and Expenses.
     5.12 Country Co-Promotion Reports.
     5.13 Co-Promotion Payments.

18



--------------------------------------------------------------------------------



 



     5.14 Medical and Consumer Inquiries.
     5.18 Pirate Goods.
     5.19 Phase IV Clinical Trials
     5.5 Distribution and Sale of the Product. Novartis (or its local Affiliate)
shall be responsible for the distribution and sale of the LdT Product and for
invoicing and booking sales in the Novartis Territory.
     5.10 Promotional Claims/Compliance. Idenix and its Affiliates shall not
carry out any Commercialization of, or make any claim regarding, the LdT Product
without Novartis’ approval. Neither Party shall make any medical or promotional
claims for the LdT Product beyond the scope of the relevant Regulatory
Approval[s] then in effect for the LdT Product or that are beyond the scope of
or inconsistent with the approved Novartis Promotional Materials. When
distributing information related to the LdT Product or its use (including
information contained in scientific articles, reference publications and
publicly available healthcare economic information), each Party and their
respective Affiliates, shall comply with all applicable Laws (and with respect
to the U.S. Territory, in accordance with the Pharmaceutical Research
Manufacturers of America Code on Interactions with Healthcare Professionals).
     5.11 Consolidated Net Sales Report. Novartis shall provide to Idenix
quarterly a Consolidated Net Sales Report within [**] Business Days (or earlier
if practicable) following the end of each calendar quarter provided that this
information is available within such period using Novartis’ then-current
financial reporting systems.
     5.12 Development and Commercialization Report. Novartis shall provide to
the JSC every [**] months, unless otherwise agreed, a Commercialization Report
and a high-level update of its Development in the Novartis Territory of the LdT
Product.
     5.18 Pirate Goods. Novartis shall use Commercially Reasonable Efforts to
prevent the trade in Pirate Goods in the Novartis Territory. Idenix shall inform
Novartis promptly where it becomes aware of the trade in Pirate Goods in the
Novartis Territory.
     5.19 Phase IV Clinical Trials. Subject to the provisions of this Agreement,
Novartis shall use Commercially Reasonable Efforts to comply with any Phase IV
Clinical Trial obligations, with respect to the LdT Product in any country in
the Territory, imposed by applicable Law or pursuant to the applicable
Regulatory Approvals.
ARTICLE 6
LICENSE GRANTS
     6.1 (b) HBV License. Section 6.1 (b) is deleted and replaced by:
          (b) LdT License.
          (i) Subject to the terms and conditions of this Agreement (including
the other subsections of this paragraph (b)), Idenix hereby grants to Novartis a
right and license (with the right to grant sublicenses only as permitted under
Section 6.1(f)) under Idenix’ rights in the Idenix Intellectual Property and in
the Joint Intellectual Property to manufacture, have made, use, market and
promote, import

19



--------------------------------------------------------------------------------



 



and export, offer for sale, sell and distribute the LdT Product in the Field
within the Novartis Territory during the applicable Country Terms for the LdT
Product.
          (ii) The license granted to Novartis in subsection (i) shall be
exclusive (even with respect to Idenix) as to the Novartis Territory.
     6.1(f) Sublicensing and Extension of Rights. Section 6.1 (f) is deleted and
replaced by:
          (f) Sublicensing and Extension of Rights.
          (i) Subject to Section 6.1 (f) (iv), Novartis may extend to its
Affiliates the rights licensed to it pursuant to this Section 6.1, and Novartis
may grant to Third Parties sublicenses under the licenses granted to Novartis
pursuant to Section 6.1; provided that any sublicense is granted pursuant to a
written agreement that subjects the sublicensee to all relevant restrictions,
limitations and obligations in this Agreement, provided further that the
sublicensee shall not further sublicense except on terms consistent with this
Agreement.
          (ii) In the event Novartis wishes to sublicense its entire rights to
the LdT Product under this Agreement to a Third Party, it shall provide to
Idenix information of the proposed sublicensee reasonably sufficient for Idenix
to assess the proposed sublicensee’s capability to perform the task, and obtain
Idenix’ prior written consent to sublicense, which Idenix shall not unreasonably
withhold or delay.
          (iii) Novartis shall be primarily liable for the failure by the
relevant Affiliate or Third Party sublicensee to comply with, and Novartis
guarantees to Idenix the compliance by each of its Affiliate or Third Party
sublicensees with all relevant restrictions, limitations and obligations in this
Agreement.
          (iv) Novartis shall provide Idenix with a copy of each executed
sublicense agreement within ninety (90) days after execution in the case of any
sublicense agreements that Idenix is required, pursuant to a written agreement
with its applicable licensor[s], to provide to its licensor[s].
     6.2(a) Development and Commercialization License. Section 6.2 (a) is
deleted.
ARTICLE 8
FINANCIAL PROVISIONS
     8.3 Development Expenses. Section 8.3 is deleted and replaced by:
     8.3 Development Expenses. Novartis shall be solely responsible for all
expenses incurred with respect to the Development of LdT and the LdT Product
anywhere in the world on or after the Amendment Effective Date.
     8.4 Registration Expenses. Section 8.4 is deleted and replaced by:
     8.4 Registration Expenses. Novartis shall be responsible for Registration
Expenses for the LdT Product in the Novartis Territory.
     8.4A Additional Services. Section 8.4A is inserted immediately after
Section 8.4:
     8.4A Additional Services. Where Novartis requests Idenix to provide
significant time and input by way of assistance from time to time outside the

20



--------------------------------------------------------------------------------



 



Transition Agreement, the Parties shall use good faith efforts to agree on the
scope of work, payment, expenses and other relevant terms as appropriate before
starting work.
     8.8A Royalty. Section 8.8A is inserted immediately after Section 8.8:
     8.8A Royalty.
     (a) Novartis shall pay to Idenix a royalty on Net Sales of the LdT Product
by Novartis, its Affiliates and Third Party sublicensees in the Novartis
Territory, at the respective rates for the U.S. Territory, Major EU Countries
and Rest of World Territory, for the respective Country Terms, as follows:

                              Royalty Rate for Net Sales in Region            
Major EU   Rest of World Annual Net Sales of LdT Product   U.S.   Countries  
Territory
Less than or equal to US$[**]
    [**] %     [**] %     [**] %
More than US$[**] and less than or equal to US$[**]
    [**] %     [**] %     [**] %
More than US$[**] and less than or equal to US$[**]
    [**] %     [**] %     [**] %
More than US$[**]
    [**] %     [**] %     [**] %

     (b) The amount of Net Sales per Region for each royalty tier shall be based
on the percentage the particular Region’s Net Sales are of the total Net Sales.
Example:
If Net Sales are US$[**] in the first quarter and US$[**] in the second quarter,
and of the US$[**], US$[**] is from the US, US$[**] from the Major EU Countries,
and US$[**] from the Rest of World Territory.
For the second quarter:
[**]% of the Net Sales would be apportioned to the US; [**]% to the Major EU
Countries; and [**]% to the Rest of World.
The total royalties payable would equal the sum of the royalties payable under
the remaining portion of the first tier and the amount payable under of the
second tier, i.e. the sum of:
     (i) the first tier of royalties, which is the sum of [**]% of US$[**]% of
the US$[**] from the first tier) for the US, [**]% of US$[**] for the Major EU
Countries, plus [**]% of US$[**]; and
     (ii) the second tier of royalties, which is [**]% of US$[**]% of US$[**],
plus [**]% of US$[**].
     Thus, the total royalties payable for the second calendar quarter would
equal US$[**].
     (c) For:

21



--------------------------------------------------------------------------------



 



     (i) [**] that Novartis [**] with respect to the LdT Product [**] in the
Novartis Territory [**]; or
     (ii) [**] where Novartis has [**], if Novartis [**];
then the royalty payments [**] that Novartis would otherwise be required to make
pursuant to Section 8.8A in respect of the affected country [**].
     (d) If there is a reduction under Section 8.8A(d) for a country, the
reduction for the country shall be based on the weighted average royalty rate
for that country.
Example:
If Net Sales are US$[**] in the first quarter and $[**] in the second quarter;
of the US$[**], US[**] is from the US, US$[**]from the Major EU Countries, and
US$[**] from the Rest of World Territory; and Market Exclusivity Rights are lost
or not obtained in France where there were US$[**] Net Sales for that quarter.
For the second quarter, the royalty calculated for the Net Sales for France,
without regard to the reduced rate, would be [**], that is US$[**].
The average weighted royalty rate would equal US$[**] / US$[**], or [**]%.
The royalty rate reduction would then equal [**]% of the amount, that is
US$[**].
     (e) With its quarterly Consolidated Net Sales Report under Section 5.11,
Novartis shall provide to Idenix its calculation of the royalty payable for the
Novartis Territory by Region. Idenix shall invoice Novartis for the royalty.
Novartis shall pay Idenix the royalty within [**] days after its receipt of the
invoice.
     8.10 Audits. Idenix’ rights to audit Novartis in respect of the LdT Product
shall be limited to verifying the basis and accuracy of reporting and payment
made by Novartis to Idenix under Sections 5.11, 8.6 and 8.8A. The remaining
terms of Section 8.10 shall continue to apply to any audit conducted pursuant to
this Section.
     8.13 Currency Exchange. Section 8.13 is deleted and replaced by:
     8.13 Currency Exchange. With respect to Net Sales invoiced and/or expense
incurred, all amounts shall be expressed in U.S. dollars. When conversion of
payments from any foreign currency is required to be undertaken by Novartis, the
U.S. dollar equivalent shall be calculated using Novartis’ then-current standard
exchange rate methodology as applied in its external reporting. All payments
shall be made in U.S. dollars.
ARTICLE 9
CONFIDENTIAL INFORMATION
     9.5 Publicity. Section 9.5 is deleted and replaced by:
     9.5 Publicity. Novartis shall have responsibility for and have control over
press releases, public announcements and other communication relating to this
Amendment No. 4 and to the LdT Product in the Territory, and may do so as it
reasonably determines; provided, that, with respect to any such communication
which

22



--------------------------------------------------------------------------------



 



describes the Agreement or the relationship between the Parties, Idenix shall
receive prior notice of, and a right to review, the intended press release or
public announcement if practicable under the circumstances and Novartis shall in
good faith consider any comments from Idenix with respect to such description.
Idenix may issue a press release or public announcement relating to this
Amendment No. 4 or the LdT Product subject to the prior written approval of
Novartis, which approval shall not be unreasonably withheld. Idenix may issue a
press release or public announcement on these subject matters if required by
Law, including without limitation by the rules or regulations of the United
States Securities and Exchange Commission or similar regulatory agency in a
country other than the United States or of any stock exchange or NASDAQ;
provided that Idenix shall provide to Novartis [**] days prior notice of the
intended press release or public announcement, if practicable under the
circumstances, and Idenix shall include in the press release or public
announcement only information relating to the LdT Product or this Amendment
No. 4 as is required by Law.
ARTICLE 10
INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS
     10.1(aa) Idenix Solely Owned LdT Product Patent Rights. Section 10.1
(aa) is inserted immediately after Section 10.1(a):
     10.1(aa) Idenix Solely Owned LdT Product Patent Rights. Idenix shall assign
all its rights, title and interest in and to its solely-owned LdT Product Patent
Rights to Novartis set out in Exhibit Y (“Idenix Solely Owned LdT Product Patent
Rights”). The Parties have executed the confirmatory assignment for the Idenix
solely-owned LdT Product Patent Rights set out in Exhibit U1 to this Amendment
No. 4. Idenix shall provide all information and assistance that is helpful to
facilitate the transfer and registration of the assignment of the LdT Product
Patent Rights or as specifically requested to be supplied, and deliver to
Novartis the registration certificates, correspondence and complete file,
including all reports, records, data, information and materials. Idenix shall
facilitate the continued prosecution of those Patent Rights, including
instruction and continued use of Idenix local counsel. Idenix shall assist
Novartis in the preparation, prosecution and enforcement of those Patent Rights,
including execution of all documents reasonably deemed necessary. Novartis shall
reimburse Idenix’ external costs and expenses for work undertaken at its request
promptly.
     10.2(aa) Idenix Co-Owned LdT Product Patent Rights. Section 10.2 (aa) is
inserted immediately after Section 10.2(a):
     10.2(aa) Idenix Co-Owned LdT Product Patent Rights. Notwithstanding
Section 10.2(a), Idenix shall be responsible at its own cost and expense for
prosecution and maintenance of the LdT Product Patent Rights co-owned by Idenix
set out in Exhibit Z (“Idenix Co-Owned LdT Product Patent Rights”). Idenix shall
keep Novartis fully informed on progress of prosecution and provide Novartis
with electronic access to its computer records. If at any time Novartis so
requests, Idenix shall act in accordance with Novartis’ instructions and use
Commercial Reasonable Efforts to assist Novartis in obtaining assignment of the
Idenix LdT Product Patent Rights, on terms acceptable to Novartis. Novartis
shall reimburse Idenix’ external costs and expenses for work undertaken at its
rerquest promptly.
     10.2(c) Cooperation. The second sentence of Section 10.2(c) is deleted.

23



--------------------------------------------------------------------------------



 



     10.2(d) Regulatory Matters and Extensions. The fifth sentence of
Section 10.2(d) is deleted and replaced by:
Novartis shall decide on which if any of the LdT Product Patent Rights Novartis
Patent Rights, Idenix Patent Rights and Joint Patent Rights for which to seek an
extension of term including pediatric exclusivity applicable to the LdT Product,
and the Parties shall cooperate and bear the costs thereof in the same manner as
the Parties bear the expenses for the filing, prosecution and maintenance of
such Patent Rights in accordance with the provisions of this Section 10.2.
     10.3 (aa) Idenix Licensed-In LdT Product Patent Rights. Section 10.3
(aa) is inserted immediately after Section 10.3 (a):
     10.3(aa) Idenix Licensed-In LdT Product Patent Rights. At Novartis’
request, Idenix shall transfer to Novartis, to the extent possible, all rights
it has under Idenix licensed-in LdT Product Patent Rights and Know-How (“Idenix
Licensed-In LdT Product Patent Rights”), including but not limited to the one
set out in Exhibit AA. Idenix shall be responsible for royalty and license
payments due to the licensor of the Idenix Licensed-In LdT Product Patent
Rights. The Parties shall agree in good faith on the allocation of costs related
to the assignment before undertaking the assignment.
     10.3 (b) Co-Commercialization Countries and Co-Marketing Countries.
Section 10.3 (b) is deleted.
     10.4 Claimed Infringement. Section 10.4 is deleted and replaced by:
     10.4 Claimed Infringement. The provisions of this Section 10.4 shall be
subject to the provisions of Section 11.5, which shall govern as to both costs
and procedures in the event of infringement actions relating to the LdT Product
brought by a Third Party against Novartis and/or Idenix in which the Third Party
claim[s], if true, would constitute a breach of representation, warranty or
obligation covered by Section 11.5.
     (a) Notice. If either Party or its Affiliates shall learn of a claim or
assertion that Development, Manufacture, use, marketing, promotion, importation,
exportation, offer for sale, sale or distribution of the LdT Product infringes
or otherwise violates the intellectual property rights of any Third Party (a
“Claimed Infringement”), then the Party (or its Affiliate) becoming so informed
shall promptly notify the other Party of the Claimed Infringement in writing.
     (b) Procedures. Novartis shall determine the appropriate course of action
with respect to any Claimed Infringement brought in any country. Idenix shall
assist and cooperate in infringement litigation at Novartis’ (or its
Affiliates’) reasonable request and expense. Each Party shall provide to the
other Party copies of any notices it receives from Third Parties regarding any
patent nullity actions or any declaratory judgment actions. Notices shall be
provided promptly, but in no event after more than fifteen (15) days following
receipt. For clarification purposes and without limitation to any other
provisions of this Agreement, the rights and obligations of the Parties under
this paragraph shall be subject to the provisions of Sections 8.7 and 11.5.
     10.5 Patent Invalidity Claim. Section 10.5 is deleted and replaced by:
     10.5(a) Patent Invalidity Claim. If a Third Party at any time asserts a
claim that any Collaboration Intellectual Property is invalid or otherwise
unenforceable (an “Invalidity Claim”), whether as a defense in an infringement
action brought by [a]

24



--------------------------------------------------------------------------------



 



Party[ies] pursuant to Section 10.3, in an action brought against [a] Party[ies]
under Section 10.4 or otherwise, the Party becoming aware of such assertion
shall promptly notify the other Party in writing of such claim. Novartis shall
determine the appropriate course of action with respect to any Invalidity Claim
brought in any country. Idenix and its Affiliates shall, and shall use their
Commercially Reasonable Efforts, and at Idenix’ and its Affiliates’ sole
expense, to cause Idenix’ or its Affiliates’ co-owners of LdT Product Patent
Rights to, assist and cooperate with Novartis in the preparation and formulation
of such response, and in taking other steps reasonably necessary to respond, to
such Invalidity Claim, including, if applicable, by joining as a party to any
action, so long as Idenix or its Affiliates remain as co-owners of LdT Product
Patent Rights .
     10.5(b) Paragraph IV Notice. In the event that Idenix or its Affiliates
receives a patent certification notice in accordance with 21 U.S. C. §§
355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV), as amended (a “Paragraph IV Notice”),
relating to the LdT Product Patent Rights, Idenix, its Affiliates and co-owners
of LdT Product Patent Rights shall provide a copy of such Paragraph IV Notice to
Novartis promptly and in any event within [**] Business Days after receipt.
     10.8 Trademarks. Section 10.8 is amended to include Section 10.8
(aa) immediately after Section 10.8(a). Section 10.8 (b) and (g) are deleted and
replaced as set out below. Sections 10.8 (c), (d), (e) and (h) are deleted.
     (aa) Idenix assigns all its rights, title and interest in and to the
Product Trademarks and TYZEKA domain names, and all goodwill therein, to
Novartis or its Affiliate. The Parties have executed, or shall execute, the
confirmatory assignment for the Product Trademarks set out in Exhibit U2 to this
Amendment No. 4. Idenix shall provide all information and assistance that is
helpful to facilitate the transfer and registration of the assignment of the
Product Trademarks or as specifically requested to be supplied, and deliver to
Novartis the registration certificates, correspondence and complete file,
including all reports, records, data, information and materials. Novartis shall
reimburse Idenix’ external costs and expenses for work undertaken at its request
promptly.
     (b) The LdT Product shall be promoted and sold, in accordance with the
provisions of this Agreement in the Novartis Territory under the Product
Trademarks. Novartis (or its local Affiliate or Third Party licensee as
appropriate) shall own and retain all rights to, and all goodwill associated
with the Product Trademarks in or specific to any country in the Novartis
Territory. Novartis shall own rights to any Internet domain names incorporating
the applicable Product Trademarks or any variation or part of the Product
Trademarks as its URL address or part of the address in the Novartis Territory.
Novartis shall use Commercially Reasonable Efforts to obtain, maintain and
enforce the Product Trademarks during the Term.
     (g) Novartis shall use Commercially Reasonable Efforts to establish,
maintain and enforce the Product Trademarks during the Term, and shall bear the
costs of such efforts.
     10.9 Assistance. Section 10.9 is inserted immediately after Section 10.8
     10.9 Assistance. At Novartis’ sole discretion and request, Idenix shall
provide all assistance (including but not limited to document provision and
expert assistance) for patent infringement litigation or its preparation.
Novartis shall reimburse Idenix’ external costs and expenses for work undertaken
at its request promptly.

25



--------------------------------------------------------------------------------



 



     10.10 License Back — LdT Product Patent Rights. Section 10.10 is inserted
immediately after Section 10.9
     10.10 License Back — LdT Product Patent Rights. Novartis grants to Idenix,
for the period of validity of patents within the LdT Product Patent Rights, a
perpetual, unrestricted, royalty free, fully paid up, worldwide, irrevocable
non-exclusive license to the LdT Product Patent Rights that were assigned to
Novartis by or pursuant to this Amendment No. 4, to practice, make and use the
inventions, ideas and information embodied in those Patent Rights, and to make,
use, sell, lease or import products, services, processes, methods and materials
embodying or deriving from the inventions, ideas and information in those Patent
Rights, excluding any use related to the making, using, selling, leasing or
importing of the LdT Product (or any portion thereof), any component thereof or
any product or service directed at HBV or HDV.
ARTICLE 11
REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANT: INDEMNIFICATION
     11.5(d) and (e) Indemnification. Section 11.5 is amended to include
Section 11.5 (d) and (e) immediately after Section 11.5(c)(v):
     (d) University of Alabama proceedings and [**] proceedings. Idenix shall
retain sole responsibility for the defense and costs of and (if any) payment of
damages arising from any existing, pending or future proceedings related to the
University of Alabama relating to LdT, or related to [**]. Idenix shall update
Novartis promptly and regularly concerning the proceedings referred to above
related to the University of Alabama and [**].
     (e) Idenix represents and warrants that to the best of its knowledge the
Patent Rights listed in Exhibits Y, Z and AA are a complete list of all Patent
Rights owned, co-owned or licensed in by Idenix and its Affiliate, or under
their control, relating to LdT Product.
ARTICLE 12
TERM AND TERMINATION
     12.6(b) Effect of Termination. Section 12.6(b) is deleted and replaced as
set out below:
     12.6(b) Effect of Termination. Upon termination of this Agreement by Idenix
pursuant to Section 12.3 or Section 12.5, or by Novartis pursuant to Section
12.4, with respect to the LdT Product (whether through a Product/Drug Specific
Termination, a Country-Specific Termination or an Entire Agreement Termination),
then with respect to the LdT Product:
          (i) all licenses (or, in the event of a Country-Specific Termination,
all licenses with respect to the LdT Product in the relevant country[ies], or in
the event of a Product/Drug Specific Termination, all licenses with respect to
the LdT Product or LdT, as applicable) granted by Idenix to Novartis shall
terminate;
          (ii) at the election of Idenix made on or before the effective date of
termination, Idenix shall obtain the licenses relevant to the LdT Product that
had been or would have been granted to Idenix pursuant to Section 6.2 of the
Prior Agreement (which licences shall be on an irrevocable, perpetual and
exclusive basis)

26



--------------------------------------------------------------------------------



 



or to Section 12.5 (c) of the Supply Agreement, each as in effect as on the
Amendment Effective Date: provided that if election is not made on or before the
effective date of termination, no such licenses shall be granted;
          (iii) Idenix may exercise all other rights, and Novartis shall be
bound to all other obligations, described in the relevant termination and
survival provisions of the Prior Agreement and Section 12.5 (c) of the Supply
Agreement, as in effect immediately before the Amendment Effective Date, as if
this Amendment No. 4 had not become effective;
          (iv) Novartis shall immediately assign to Idenix all right, title and
interest in and to Product Trademarks and the TYZEKA domain names, and all
goodwill for each specific country this Agreement is terminated in respect of
the LdT Product; and
          (v) Novartis shall use reasonable efforts to assist in the transfer of
the LdT Product and LdT Product Patent Rights to Idenix to the extent
appropriate.
ARTICLE 13
MISCELLANEOUS
     13.5 Integration. Section 13.5 is amended to include reference to this
Amendment No.4 and the Transition Agreement.
EXHIBITS
     The following Exhibits are deleted with respect to the LdT Product:
          Exhibit D — Supply Agreement
          Exhibit G — Procedures for Adverse Event and Other Safety Data
Exchange, Notification and Reporting
          Exhibit H — Development Plans
          Exhibit M — Regulatory Tasks in U.S. Territory
          Exhibit N — Example of Adjustment for Failure to Perform PDEs
          Exhibit O — Commercialization and Marketing Guidelines
     The following Exhibits are added:
          Exhibit U1 — LdT Product Patent Rights Assignment
          Exhibit U2 — Trademark Assignment
          Exhibit V — Transferring Agreements, To Be Decided Agreements, and
Rejected Agreements
          Exhibit W — Ongoing and Planned Clinical Trials
          Exhibit X — Redacted Amendment No. 4
          Exhibit Y — Idenix Solely Owned LdT Product Patent Rights
          Exhibit Z — Idenix Co-Owned LdT Product Patent Rights
          Exhibit AA — Idenix In-Licensed LdT Product Patent Rights
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

27



--------------------------------------------------------------------------------



 



Exhibit U1
LdT Product Patent Rights Assignment
PATENT ASSIGNMENT
     This Patent Assignment is made on [???] between [???](“Assignor”) and [???]
(“Assignee”).
INTRODUCTION
     The Assignor and the Assignee are parties to a Development, License and
Commercialization Agreement, as amended on the same date as this Patent
Assignment (the “DLC Agreement”), where the Assignor agreed to assign to the
Assignee the Patent Rights (as defined below).
     IN CONSIDERATION good and valuable consideration, including the mutual
covenants under the DLC Agreement, the parties agree:
1. Patent Rights. “Patent Rights” shall mean the patents and patent applications
identified in the Schedule and all substitutions, divisions, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof and
supplemental protection certificates relating thereto, and all counterparts
thereof or substantial equivalents in any country and any applications for any
of the above, including all rights to any of the above obtained through a
license or other agreement or arrangement with a third party.
2. Assignment. The Assignor assigns to the Assignee all of its title, rights and
interest throughout the world in the Patent Rights and all rights, claims and
privileges relating to them, including, without limitation, the right to sue and
recover damages for past, present and future infringement of the Patent Rights,
and the right to prosecute and maintain the applications and registrations for
the Patent Rights.
3. Authorization. By this Patent Assignment, the Assignor authorizes empowered
officials at patent offices to transfer all applications and registrations for
the Patent Rights to the Assignee as assignee of the entire title, right and
interest in the Patent Rights or otherwise as the Assignee may direct, in
accordance with this Patent Assignment, and to issue to the Assignee all patents
which may issue with respect to any applications.
4. Post-execution Steps. The Assignor will take all action and execute documents
requested by the Assignee from time to time that is reasonably necessary to vest
fully or perfect in the Assignee all title, right and interest in the Patent
Rights. The above will include providing reasonable assistance, documents and
information useful or necessary to prosecute any application to register or
maintain a registration for the Patent Rights, and cooperating in the
prosecution, defense and enforcement of the Patent Rights, at the expense of the
Assignee.
5. Terms. Notwithstanding the above, no provision of this Patent Assignment will
in any way affect the express provisions (including the representations,
warranties, indemnity, rights or obligations) in the DLC Agreement. In the event
of any conflict or inconsistency between the terms of this Assignment and the
terms of the DLC Agreement, the DLC Agreement prevails.
6. Execution and delivery. This Patent Assignment may be executed in one or more
counterparts, each of which when executed will be deemed to be an original and
all of which taken together will constitute one agreement. Delivery of an
executed counterpart of a signature page of this Patent Assignment by facsimile
will be effective as delivery of the actual executed counterpart of this Patent
Assignment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

28



--------------------------------------------------------------------------------



 



2
SCHEDULE
Patent Rights

                                                                               
                                                                               
                                                                               
                                               

EXECUTION The Assignor and Assignee execute this Patent Assignment as of the
date set out above.

                              ASSIGNOR:       ASSIGNEE:    
 
                            [NAME OF COMPANY]       [NOVARTIS ENTITY]    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:  
 
          Title:  
 
   
 
     
 
             
 
   
 
                           
 
              By:                                      
 
                  Name:        
 
                  Title:  
 
   
 
                     
 
   

29



--------------------------------------------------------------------------------



 



Exhibit U2
Trademark Assignment
TRADEMARK ASSIGNMENT
     This Trademark Assignment is made on [???] between [???](“Assignor”) and
Novartis AG,, 4002 Basel, Switzerland (“Assignee”).
INTRODUCTION
     The Assignor and the Assignee are parties to a Development, License and
Commercialization Agreement, as amended on the same date as this Trademark
Assignment (the “DLC Agreement”), where the Assignor agreed to assign to the
Assignee the Trademarks (as defined below).
     IN CONSIDERATION good and valuable consideration, including the mutual
covenants under the DLC Agreement, the parties agree:
1. Trademarks. “Trademarks” means the trade names, trademarks, service marks,
trade dresses, logos, designs and slogans, in word mark, stylized and/or design
formats which are the subject of the registrations and pending applications
identified in the Schedule.
2. Assignment. The Assignor assigns to the Assignee all of its title, rights and
interest throughout the world in the Trademarks, and the applications and
registrations relating to the Trademarks, together with the goodwill of the
business symbolized by the Trademarks and all rights, claims and privileges
pertaining to them, including, without limitation, the right to sue and recover
damages for past, present and future infringement of the Trademarks, and the
right to prosecute and maintain trademark applications and registrations for the
Trademarks.
3. Authorization. By this Trademark Assignment, the Assignor authorizes
empowered officials at trademark offices to transfer all applications and
registrations for the Trademarks to the Assignee as assignee of the entire
title, right and interest in the Trademarks or otherwise as the Assignee may
direct, in accordance with this Trademark Assignment, and to issue to the
Assignee all registrations which may issue with respect to any applications for
the Trademarks.
4. Post-execution Steps. The Assignor will take all action and execute documents
requested by the Assignee from time to time that is reasonably necessary to vest
fully or perfect in the Assignee all title, right and interest in the
Trademarks. The above will include providing reasonable assistance, documents
and information useful or necessary to prosecute any application to register or
maintain a registration for the Trademarks, and cooperating in the prosecution,
defense and enforcement of the Trademarks, at the expense of the Assignee.
5. Terms. Notwithstanding the above, no provision of this Trademark Assignment
will in any way affect the express provisions (including the representations,
warranties, indemnity, rights or obligations) in the DLC Agreement. In the event
of any conflict or inconsistency between the terms of this Assignment and the
terms of the DLC Agreement, the DLC Agreement prevails.
6. Execution and delivery. This Trademark Assignment may be executed in one or
more counterparts, each of which when executed will be deemed to be an original
and all of which taken together will constitute one agreement. Delivery of an
executed counterpart of a signature page of this Trademark Assignment by
facsimile will be effective as delivery of the actual executed counterpart of
this Trademark Assignment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

30



--------------------------------------------------------------------------------



 



2
SCHEDULE
Trademarks

                                                                               
Application     Application     Registration           Date First     Trademark
    Serial No.     Filing Date     Number     Registration Date     Used        
                                                                               
                                                                               
             

EXECUTION The Assignor and Assignee execute this Trademarks Assignment as of the
date set out above.

                              ASSIGNOR:       ASSIGNEE:    
 
                            NOVARTIS AG       [NOVARTIS ENTITY]    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:  
 
          Title:  
 
   
 
     
 
             
 
   
 
                           
 
              By:                                      
 
                  Name:        
 
                  Title:  
 
   
 
                     
 
   

31



--------------------------------------------------------------------------------



 



Exhibit V
Transferring Agreements, To Be Decided Agreements and Rejected Agreements
Agreements (a) of less than USD[**] annual value or (b) with contractual term
remaining of less than [**] from the Amendment Effective Date shall not be
included unless agreed with Novartis.

                                      To Be                 Transferring  
Decided   Rejected 1.   Third Party Name   Contract Title & Date   Agreement  
Agreement   Agreement
2.
  [**]   [**]       X    
3.
  [**]   [**]       X    
4.
  [**]   [**]       X    
5.
  [**]   [**]       X    
6.
  [**]   [**]       X    
7.
  [**]   [**]       X    
8.
  [**]   [**]       X    
9.
  [**]   [**]       X    
10.
  [**]   [**]       X    
11.
  [**]   [**]       X    
12.
  [**]   [**]       X    
13.
  [**]   [**]       X
Note 1.    
14.
  [**]   [**]       X    
15.
  [**]   [**]       X    
16.
  [**]                
17.
  [**]   [**]       X    
18.
  [**]                
19.
  [**]           X    
20.
  [**]   [**]       X    
21.
  [**]   [**]       X    
22.
  [**]   [**]   X        
23.
  [**]   [**]   X        
24.
  [**]   [**]   X        
25.
  [**]   [**]       X    

32



--------------------------------------------------------------------------------



 



                                      To Be                 Transferring  
Decided   Rejected 1.   Third Party Name   Contract Title & Date   Agreement  
Agreement   Agreement
26.
  [**]   [**]       X    
27.
  [**]   [**]       X    
28.
  [**]   [**]       X    
29.
  [**]   [**]           X
Note 4.
30.
  [**]   [**]           X
Note 4.
31.
  [**]   [**]           X
32.
  [**]   [**]           X
33.
  [**]   [**]           X
34.
  [**]   [**]       X    
35.
  [**]   [**]       X    
36.
  [**]   [**]       X    
37.
  [**]   [**]           Note 3.
38.
  [**]   [**]       X    
39.
  [**]   [**]       X    
40.
  [**]   [**]       X    
41.
  [**]   [**]       X    
42.
  [**]   [**]       X    
43.
  [**]   [**]       X    
44.
  [**]   [**]           X
45.
  [**]   [**]       X    
46.
  [**]   [**]       X    
47.
  [**]   [**]       X    
48.
  [**]   [**]       X    
49.
  [**]   [**]       X    
50.
  [**]   [**]       X    
51.
  [**]   [**]           X
52.
  [**]   [**]           X
53.
  [**]   [**]           X
54.
  [**]   [**]       X    

33



--------------------------------------------------------------------------------



 



                                      To Be                 Transferring  
Decided   Rejected 1.   Third Party Name   Contract Title & Date   Agreement  
Agreement   Agreement
55.
  [**]   [**]           X
56.
  [**]   [**]           X
57.
  [**]   [**]       X    
58.
  [**]   [**]           X
59.
  [**]   [**]       X    
60.
  [**]   [**]       X    
61.
  [**]   [**]       X    
62.
  [**]   [**]       X    
63.
  [**]   [**]           X
64.
  [**]   [**]       X    
65.
  [**]   [**]           X
66.
  [**]   [**]       X    
67.
  [**]   [**]       X    
68.
  [**]   [**]       X    
69.
  [**]   [**]           Note 2.
70.
  [**]   [**]           Note 2.
71.
  [**]   [**]           Note 2.
72.
  [**]   [**]           Note 2.
73.
  [**]   [**]       X    
74.
  [**]   [**]       X    
75.
  [**]   [**]           X
76.
  [**]   [**]           X
77.
  [**]   [**]           X
78.
  [**]   [**]           X
79.
  [**]   [**]           X
80.
  [**]   [**]       X    
81.
  [**]   [**]       X    
82.
  [**]   [**]       X    
83.
  [**]   [**]       X    
84.
  [**]   [**]       X    

34



--------------------------------------------------------------------------------



 



                                      To Be                 Transferring  
Decided   Rejected 1.   Third Party Name   Contract Title & Date   Agreement  
Agreement   Agreement
85.
  [**]   [**]       X    
86.
  [**]   [**]       X    
87.
  [**]   [**]       X    
88.
  [**]   [**]       X    
89.
  [**]   [**]       X    

Notes
 

1.   [**].   2.   [**].   3.   [**].

35



--------------------------------------------------------------------------------



 



Exhibit W
Ongoing and Planned Clinical Trials
Note: “CSR” means Clinical Study report

          Study   Study Description   Status
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]

36



--------------------------------------------------------------------------------



 



Exhibit X
Redacted Amendment No. 4

37



--------------------------------------------------------------------------------



 



Exhibit Y
Idenix Solely Owned LdT Patent Rights
I. IDX 1004 “Methods of Treating Hepatitis Delta Virus Infection with
β-L-2’-Deoxynucleosides”
(Assignee: Idenix)
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
[**]

38



--------------------------------------------------------------------------------



 



Exhibit Z
Idenix Co-Owned LdT Product Patent Rights
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
[**]

39



--------------------------------------------------------------------------------



 



Exhibit AA
Idenix Licensed-In LdT Product Patent Rights
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
[**]

40